Citation Nr: 1024504	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  98-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to February 25, 1993 
for the grant of service connection for bilateral pes planus.

[The issue of whether a March 26, 1956 decision by the Board 
of Veterans' Appeals, which found that the severance of 
service connection for bilateral pes planus was warranted, 
should be revised or reversed on the grounds of clear and 
unmistakable error is addressed in a simultaneously issued 
decision.]


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1945 to February 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In May 2001, the Board issued two decisions concerning the 
Veteran's appeals.  In one decision, the Board found no clear 
and unmistakable error (CUE) in a March 1956 Board decision.  
In the other decision, the Board denied entitlement to an 
earlier effective date for service connection for pes planus.  
In a December 2003 memorandum decision, the Court of Appeals 
for Veterans Claims (Court) affirmed the Board's CUE decision 
and vacated and remanded the Board's decision that had denied 
entitlement to an earlier effective date.  The Veteran 
thereafter filed a notice of appeal to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit).  In April 
2008, the Federal Circuit dismissed the appeal pursuant to 
joint agreement by the parties.  That action rendered final 
the Court's affirmance of the Board's CUE decision and left 
intact the Court's remand of the Board's decision concerning 
an earlier effective date for service connection for pes 
planus.  The effective date claim was subsequently remanded 
by the Board in October 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was initially granted service connection for 
bilateral pes planus in an April 1947 rating decision, but 
this grant was later severed pursuant to a March 1956 Board 
decision.

2.  Efforts by the Veteran to reopen his claim for service 
connection for bilateral pes planus were denied in rating 
decisions from May 1963 and February 1989, and he did not 
initiate appeals of either decision within one year of 
notification of the decisions.

3.  The RO did not receive the Veteran's most recent 
application to reopen a claim for service connection for 
bilateral pes planus until February 25, 1993, the currently 
assigned effective date for the grant of service connection 
for this disability.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
February 25, 1993 for the grant of service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to an effective date prior to February 25, 
1993 for the grant of service connection for bilateral pes 
planus

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In an April 1947 rating action, service connection was 
established for bilateral pes planus, which was assigned a 
zero percent evaluation effective from February 1946 and a 10 
percent disability evaluation effective from January 1947.  
In a March 1956 decision, however, the Board determined that 
the rating action which had authorized service connection for 
pes planus was clearly and unmistakably erroneous.  
Accordingly, in an April 1956 rating action, the severance of 
service connection for pes planus was effectuated.

Subsequently, in May 1963, the Veteran reapplied for service 
connection for a disability of the feet.  By a May 1963 
rating action, this claim was denied on the basis that the 
evidence submitted was not considered to be new and material.  
The Veteran was informed of this decision in June 1963 but 
did not respond within the following year.  Accordingly, the 
May 1963 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.

The Veteran next reapplied for service connection for pes 
planus in June 1977.   In a June 1977 letter from the RO, the 
Veteran was informed that while service connection for pes 
planus had previously been in effect, it had been 
discontinued in 1956.  He was also informed that, in the 
absence of new and material evidence, there was no basis upon 
which to reopen the claim.  As no additional evidence was 
received from the Veteran within the following year, any 
claim arising from his June 1977 letter is considered to have 
been abandoned.  See 38 C.F.R. § 3.158.

The Veteran reapplied for service connection for a disorder 
of the feet in January 1989.  In a February 1989 rating 
decision, the Veteran's attempt to reopen his claim was 
denied on the basis that the evidence he had submitted was 
considered to be cumulative of evidence that was already 
associated with the claims file.  The Veteran was informed of 
this decision and of his appellate rights in a letter 
addressed to him later that month.  As with the prior denial 
of the Veteran's attempts to reopen his claim, he did not 
appeal this decision, and it became final after one year.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The record does not reflect any further attempts by the 
Veteran to reopen his claim for service connection prior to 
February 1993.  On February 25, 1993, the RO received the 
Veteran's VA Form 21-4138 (Statement in Support of Claim), in 
which he expressed his belief that additional records from 
World War II had been discovered, and he asked the RO to 
check them to determine if they showed treatment for his back 
while in service.  In a March 1993 rating decision, the RO 
denied the Veteran's claim for service connection for flat 
feet on the basis that the documents submitted by him did not 
constitute new and material evidence.  The Veteran appealed 
this denial to the Board.  In March 1997, the Board 
determined that new and material evidence had been submitted 
to reopen the veteran's claim and that service connection for 
pes planus was warranted.  In the subsequent March 1997 
rating decision, it was determined that the appropriate 
effective date for the award of service connection and the 
assignment of a 10 percent evaluation was February 25, 1993.  
The current appeal arose from a May 1997 rating decision 
denying entitlement to an effective date prior to February 
25, 1993.

The Board further notes that, in a May 2001 decision, the 
Board determined that the March 1956 decision finding that 
severance of service connection for pes planus was warranted 
did not contain CUE.  As noted above, this decision has been 
affirmed on appeal.

In reviewing the procedural history of this case, the Board 
notes that the Veteran did not initiate an appeal of the May 
1963 and February 1989 rating decisions denying his attempt 
to reopen his claim for service connection for bilateral pes 
planus, even though he was notified of both denials.  These 
denials are therefore "final" pursuant to 38 U.S.C.A. 
§ 7105(c).  In view of 38 C.F.R. § 3.400(q)(1), the 
appropriate effective date for the establishment of service 
connection following the reopening and grant of the Veteran's 
claim is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  Here, there is no 
indication of receipt of a further claim to reopen until 
February 25, 1993, the currently assigned effective date.  
The Board thus finds that this effective date is appropriate 
in view of the procedural history of this case.  

Overall, the preponderance of the evidence is against the 
Veteran's claim of entitlement to an effective date prior to 
February 25, 1993 for the grant of service connection for 
bilateral pes planus, and this claim must be denied.  In 
reaching this determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in November 2008, 
fully in accordance with the Board's October 2008 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  This notification letter included information about 
VA's practices in assigning disability evaluations and 
effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Board is 
cognizant that the appealed rating decision was issued more 
than three years prior to the enactment of the laws and 
regulations governing VA notice.  Here, however, this
course of corrective action ensures that there will not be 
any prejudice to the Veteran resulting from initial notice 
deficiencies.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  There is no indication 
whosoever of any additional medical or other evidence 
specified by the Veteran that has not been obtained to date.  
The Board would point out that this case concerns the 
question of the date of receipt of the Veteran's claim to 
reopen, rather than any medical findings (as there is no 
question of the existence of bilateral pes planus since 
service), and there is no suggestion of any earlier claim or 
other documentation from the Veteran that has not been 
included in the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to February 25, 1993 
for the grant of service connection for bilateral pes planus 
is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


